DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todo et al. (8,764,496).
Regarding claim 1, Todo et al. disclose a connector (2, figure 9), comprising:
a connector housing (5, figure 9) connectable to a mating housing (3, figure 11), the connector housing reaching a properly connected state by way of an incompletely connected state in a connection process;
a terminal mounting portion formed in the connector housing;
a shorting terminal (7, figure 9) fitting mounted in the terminal mounting portion;

an assembly detecting portion (64, figure 9) formed on the lock arm, the assembly detecting portion being capable of detecting an improperly assembled state of the shorting terminal fitting by interfering with the shorting terminal fitting in the connection process of the connector housing and the mating housing when the shorting terminal fitting is mounted in an improper posture in the terminal mounting portion. 
Regarding claim 2, the shorting terminal fitting includes a shorting spring (22, figure 7) and a pair of protection wall portions (24, figure 7) disposed to face each other across the shorting spring,
the assembly detecting portion is displaced along inner surfaces of the protection wall portions as the lock arm is resiliently displaced if the shorting terminal fitting is mounted in a proper posture (figure 13), and
a resilient displacement of the lock arm is restricted due to the interference of the assembly detecting portion with the protection wall portion if the shorting terminal fitting is improperly assembled.
Regarding claim 3, figure 12 shows the shorting spring resiliently contacts a pair of detection terminals provided in the mating housing in the properly connected state, thereby shorting the pair of detection terminals, the lock arm includes a pressing portion for pressing the shorting spring to a short-circuit releasing position where the shorting spring is incapable of contacting the pair of detection terminals in the incompletely connected state and resiliently returning to a lock position to be separated from the 
 Regarding claim 4, an interval between the assembly detecting portion and the shorting spring is set larger than an interval between the pressing portion and the shorting spring in a state where the lock arm is not resiliently displaced. 

Allowable Subject Matter
5.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is an examiner’s statement of reasons for allowance:
 	The claims are allowable over the prior art of record for at least the prior art fails to teach or suggest the clearance serves as an entrance path for a reinforcing rib projecting in a plate thickness direction of the short-circuit releasing portion from the short-circuit releasing portion, as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        09/30/21
thanh-tam.le@uspto.gov